UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7019


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS LEE ASHBY, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00146-REP-2)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Lee Ashby, Jr., Appellant Pro Se. Brian R. Hood, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Lee Ashby, Jr., appeals a district court order

denying    his     motion    for     a    sentence   reduction     filed      under     18

U.S.C. § 3582(c) (2006).           We affirm.

            The legal interpretations of the Sentencing Guidelines

and the amendments are reviewed de novo.                    Factual findings are

reviewed for clear error.                See United States v. Turner, 59 F.3d

481, 483-84 (4th Cir. 1995).               This court reviews the denial of a

motion for a reduction in the sentence under § 3582(c)(2) for

abuse of discretion.          United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004).

            We find the district court did not err in concluding

that at sentencing Ashby was held responsible for more than 4.5

kilograms of crack cocaine.                 Thus, he was not eligible for a

sentence     reduction       under       Amendment   706.        Insofar      as    Ashby

suggests     the    court     could       have    considered     an    even        greater

reduction    to    his   offense         level,   this   claim   is    foreclosed      by

United States v. Dunphy, 551 F.3d 247, 257 (4th Cir. 2009).

Accordingly, we affirm the district court’s order.                          We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in     the    materials     before      the    court    and

argument would not aid the decisional process.

                                                                               AFFIRMED



                                             2